:
Pro Se i (Rev. 12/16) Complaint for a Civil Case A

rao POOGED

Corbis, $ Cubhona —

UNITED STATES DISTRICT COURT
Ho 5. Bristal gy, for the JUL 42 2001

~Tvcden Ae AAizang District of Pima
GST7 13

 

    
 
 
 

  

 

  
 

CLERK US DISTRICT q
DISTRICT OF ARIZON

Ay
civil Division BY ji a:

 

 

Case No. CV-21-273-TUC-JCH

(to be filled in by the Clerk’s Office)

 

Cples Sordray Cu Lone
~ Hoda Auhooft [UGLBr

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Jury Trial: (check one) [Xf yes [_]No

UZ U.5.C, 1963 Color or Law!
18 U.S, C. $249 347 45,24
U2 U- 5. C. $363]

 

Bes the fis a Va so CATE ‘KR If the

mes “of feddantS Cannot ace above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Newel Nee Nee Nee Nee ee ee ee” ee ee ee” ee” ee” ee Ne”

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

needed.
Name
Street Address iL £ AA Dw
City and County
State and Zip Code . ¥ ‘S71 3

 

Telephone Number EIN) 393-9
E-mail Address “ -

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known). Attach additional pages if needed.

Page | of 5

 
Univoraity of Arizona
Cps /Des TUeh en

“[Ueden Medécal Conte
Pbace Biver “Watt

f. sOco# Sucaey i A

Dadendante

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

 

 

 

 

Defendant No. 1
Name Heat for kee CPS LD ES
Job or Title (if known) Cas A Oy AOE tix Pe,
Street Address O)P) fe
City and County
State and Zip Code (Art 2PalZ SOT
Telephone Number /\s7/ SYU- 7
E-mail Address (if known) OEE

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

E-mail Address (if known)

 

Defendant No. 3

Name

 
   

Job or Title (if known) “| y : ) ” 7 HC $n 6 )p Mu ,
Street Address : Zs 0 L o - Cran KE ,
City and County TULL Lim a

State and Zip Code Qe? ZOnn S57 /Z.

Telephone Number £ S70 ‘+ 297- SS: 46 AL.
E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

Page 2 of 5

 
 

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County

State and Zip Code 7
Telephone Number Lee i — 7 & S- LO OO
. S oo ae we —

E-mail Address (finown) MeL), Cus de Org
A

 

 

 

 

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known) c= 7

 

 

 

 

 

 

 

Defendant No. 3

Name (I VICI E, a
Job or Title (if known)

oe

ff ‘ [wor f
LY LG Nec hand

 AIOILAL MAD) Che
City and County PS6Y Al e habe ord Ke l
State and Zip Code a ¢7 f ZOPE- U6:48n S57 / “

Telephone Number ( Sop ) B3a7- Uwe.
E-mail Address (if known)

  

N

Street Address A, a 4; j

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

Telephone Number Z. on, a | ‘35 7 - of / 74:
E-mail Address (if known)

 

 

 

 

Page 2 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

i.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [1 diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name)
State of (name)

, is a citizen of the

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name)

 

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) . | f
the State of (name) qf
(foreign nation)

  
  
 

, is a citizen of

. Or is a citizen of

J Page 3 of 5

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question NM Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Zanl ox

State of (name) 47 22ng .

b. If the plaintiff is a corporation

, is a citizen of the

 

 

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

The defendant, (name) ft f) LZ bee “s -f, At 1y AdOvt , is a citizen of

the State of (name) { 7 2b 6A on ane. 2. . Oris a citizen of
(foreign nation) —
fo

 

 

 

Page 3 of 5

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case, Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) ,
State of (name)

, 18 a citizen of the

  

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) 3

 

 

and has its principal place of business in the State of (name)

 

(ff more than one plaintiff is named in the complaint, attach an additional page providing the

same information for each additional plaintiff.) a YE.
2. The Defendant(s) LYON E pl 02 bah lag, Ed Pied. Hf, SOO

a. If the defendant is an individual “TOL Az SSW
i? fo ft? o -
The defendant, (name) , is a citizen of

the State of (name)
(foreign nation)

 
  
  
 

. Oris a citizen of

 

Page 3 of 5
 

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a. If the plaintiff is an individual AatL- tec a chiral - ‘TA4dmy

The plaintiff, (name)
State of (name)

, is a citizen of the

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name)

 

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an n additional Bens Broviaing the
same information for each additional plaintiff.)

e Defendant(s Pina c °
2. The Defendant(s) SF9G oe Tan ng. and kA

  
  

 

a. If the defendant is an individual TCS PIZ
The defendant, (name) 2 f Cryin IEA, ‘af <. | Sop, 09 Or7S +18 a citizen of
the State of (name). _ 4 x , 2a . Oris a citizen of
(foreign nation) § Ag) A So?

Page 3 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

       
 
 

an? (chepk all that apply)

What is the basis for federal court jurisdicti¢n? ( ge
Federal question pa [Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name)
State of (name)

, is a citizen of the

 
 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name)

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2707, € Z2nd ST

2. The Defendant(s) FJULSON fz, SS57/3

 

a. Ifthe defendant is an individual 520) 887- ES5é =
The defendant, (name) Cr ZL rel Aa . an , is a citizen of
the State of (name) ) . Orisa citizen of

(foreign nation)

 

 

Page 3 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

b. If the defendant is a corporation
The defendant, (name) . dD, ry]

the laws of the State of (name) Air. é LNA

principal place of business in the State of (name)

  
  
 
 

, is incorporated under

, and has its

  

Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name) (/_,, &, J

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Ii. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Hate Crimer efe Zoou vith Pile §CEvcbh vonh a
fate ae Aikelbsed Citpu de Hake re

   

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. 4 28 gG L ft 7 oD, De Lhanras
physical yur sea?) mente abies Peni hive
Hinages , Lose of Aed bres! @ Muvetered

Page 4 of 5

 
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

  

b. If the defendant is a corporation

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

i. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Hatin Crimea ete, Aggn) win Flebe 3. Céys/
Vielabjme Gato Aeshnaod

Iv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. ye 4

 

Page 4 of 5

 
 

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. J understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Ps

Date of signing: 7 /6 /> D2. j

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

(babes A Co Mans

re iF"

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
Carles L Clana
7/7 [ 202!

UNITED STATES
DISTRICT COURT
FOR THE
ARIZONA DISTRICT OF
PIMA
CIVIL DIVISION

Plantiff Carlos londray Cullens , Rule 8 Complaint

Since 1989 |have Been a Resident in Tucson Arizona ,
Racism has never been an issue for me in America, Until moving
here , From being released 20 Years ADC. All names mentioned
as Defendants " Hate Crimes association " Daily pattern of
conspiring Becuase of my life choices and religous preferance ,
Retaliation over being non Compliant to " European Race war
Bylaws , You must act or live as homosexual , You have to have
a dog in your home, You have to be a pork consumer, Or under
speculation as islamophobia, lve filed over 10 complaints . With
arizona attornet General's office, No action taken to resolve
justice or due process , By this office. Directing me to Justice
Department for resolution or resolve, | have comprised actual
physical injuries, as with my daughter.
Who was taken by cps /des with no grounds to remove her . As
3 week old baby , she has aquired injuries , From being
Kidnapped and displaced , For 3 months . Pictures of injuries
part of exhibit , Conspiracy against Rights 18 U.S.C.241 , 2 or
more conspire to injure , threaten , intimidate any person , any
State , territory . | filed civil case in this matter allegations , of
child abuse , and body tampering 2012 , Crimes against children
, Kidnapping .On October 29 ~ November 11, 2012 . Carlos,
Alisha , Asmara

We were held inside TMC hospital under will without authority,
TMC security guards blocked the hospital room door we were
allin , And told we cant go home, For days Trapped inside
hospital , Being interrogated , By german officer walking inside
room , with white gown , and spiked high heels my belief she
was 'Shott caller " scouting babies being born pure or pure
birth , Satanic Cults .

We couldnt leave hospital this was not Tucson Police
11/11/2012 standing outside the hospital room door we were
told to stay in . CPS was called the day of Birth TMC 10/29/2012
. we both were interviewed alisha , and me carlos, as to why
should we be allowed to leave with asmara, she asked a series
of WhiteRace questions , including can i see were you live
before your allowed to leave the Hospital and go Home, |
replied yes ! cps worker then drove me home, to inspect

 
apartment condition . Around 11/10/2012 she said okay its
clean here , she can come home your daughter , Your all being
released from room, Today yeah! Hooray ! we can go home,
Thanks for allowing us to go home, The prison hold was taken
off we were granted bail , and released from confinement .

after my daughters birth , she had know knowledge we had to
fight just to bring her home, Clean birth no drugs, no alchohol
in are bodies, DR. GAYLE DEAN TMC /GENESYS WORM
OBGYN , she called authorites in hospital to detain us, Gayle
Dean ( crown act ) African American Employee who delivered
my daughter. she had very short cropped hair Dr. Dean TMC "
10/29/2012 my wife ethiopian silky hair texture , Me as east
african , polynesian, asian , North african origons , Not black or
african American , not mexican, Features or blood type or dna,
" Retaliation over hair , skin color , beauty , my daughter was
really born light light complexion angered Doctor Dean TMC oh
shes sp pretty what are you guys mixed with , "
HATE CRIMES ACT" 18 U.S.C. 249,247,245,241,) 42
U.S.C. 3631 ;) HATECRIMES" Dr. Dean TMC ( Black lives

matter member ) " HATECRIMES "

Id. at 1965 ; see also Ashcroft v. Iqbal , 129 S. Ct. 1937 , 1950
-61 (2028),non _ - conclusory factual basis allegations , on
paper its all mystery , once these defendants are placed before
the courts , this may be a cause for homeland security, FBI,

 
 

Tucson police, Pima county Sheriff who have state actors inside
these government areas. its mystery now or fixiated delllusion
,that european nationals , excellent behavior to Raid Capitol
hall in Washington DC, No grandiose dellussions , i actually sat
here in my chair for days in dissbelief , As to why would europe
provoke war on America , these allegations will play out during
witness examination dfendants mentioned , Turning this into a
domino effect of factual allegations , merely possible ,
extremelly plausible , Defendants Testimony will reveal iam
only presenting this for the courts , to adjudicate american Law
, in Pliler vFord , 542 U.S. 225 , 231 (2004) . my goal isnt
to undermind district judges decision ,

Only find justice and remedy, THE BASIS OF THIS COMPLAINT
“ HATECRIMES " were tired of being treated like animals year
around daily weekly in all aspects of living in Tucson , Whiterace
closed AL HUDA SCHOOL ISLAMIC SCHOOL , my daughters
school 2020 sex offendors following the women and children
home April - May 2020

Closing the school down al huda in less than 3 years time .
TUSD stated my daughter was banned for enrollment 2018.
Blenman elementary ( secretary donna 2018) Due process
rights violations , The teachers went missing , The principal of
the school and superintendant didnt attend Graduation only
women attended staff, AL HUDA 2020. REID v. Balter 1993. ) 14

 
Cal. App .4TH Due process. 11TH AMENDMENT VIOLATIONS ,
disability discrimination , religon , age, race, These are all
injuries trauma , daily mind injuries people from war in , IRAQ,
AFGHANISTAN , SUDAN , EGYPT , JORDAN , PALESTINE , YEMEN
MOROCCO , facing this as educators and students , LGBT DEATH
SQUADS hunting women and babies discrimation lgbt hate of
straight peoples Tucson Homosexuals jihad . 2008 ~2021 im
not gay and claimed to have come to Arizona to convert me
into homosexual, 4TH AMENDMENT ISSUES, We are suposed
to be a Republic and free country, we have constitutional
system , we dont have secret trials as nazi, corruption of
blood , thru homosexual sex with straight people . The Supreme
Court ruled that a Catholic Foster group could , turn away same
sex couples , | asked CPS /DES my wishes for my daughter , no
pork baby food , no dog in home we dont live with dogs to
respect my request , No homosexual couples we are not gay ,
we ask that you respect order, CPS/DES 2012

800 EAST WETMORE TUCSON " california race war " Heather
Lee , Dylan Cox who made capture on my daughter weeks after
TMC kidnapping , they came again with 4 tucson police officers
armed , were is the baby give us the baby , standing in our
living room Retro city apartments , we wagered for about 1
hour as to why give you are daughter why! 11/22/2012 cps /
des /tucson police > | am not a detective or on payole with
tucson police dept, And shouldnt have to stay up without
sleeping 36 years fighting crime , Under duress , stress, fatigue,
ptsd, 36 Years in Arizona stopping ground wars in Arizona
Californiag entire country , Rigged as "SATAN "By Pentagon
1966 1993 never knew my location TOP SECRET PURPOSES , the
whites found out my location 1200 W 35TH STREET LOS
ANGELES 1971 ~1982 NBC CULLENS STORY | SEEN THIS ON TV
CB6 PRISON , they kept pressing i know what they are here for
but they act anyway in blind, As if its all lies everything is lies ,
This case cant be determined from reading Rule 8 Complience
and dropping cases of extreme importance , based on
technicalities or format, in NEITZKE , 490 U.S. @ 327 -28.
UNLIKE RULE 12.

arguable construction exists , of law and facts , frivolousness
baseless allegations dont exist in this complaint, Calling these
defendants , and witnesses i will have will open the door to a
massive operation Tucson,

For babies and hunting women , sex offendors , are not
protected persons , in prisons , or in society (AMBER ALERT).
clearly baseless, " fancifull, " fantastic " or dellusional ,
complaint, even in prison if there is a child molestor or rapist ,
in clean inmate populations , ITS OBLIGATIONS OF FELLOW
INMATES TO WARN YARD OF SEX OFFENDORS HIDING ON
PRISON YARD, AMBUSHING Tucson white nationals who live in
america , trained to hunt americans , with ancent power,

 
 

universal power, clean religous men and women , There is
Jurisdiction here if not whites under european Laws, And do
not adhere to American Laws, indisputably meritless theory ,
only exist reading the rule 8 once the courts doors open , This
becomes , LANDMARK, with factual contentions .'' Dentonv.
Hernandez , 504 U.S. 25, 31 (1992).". HATE CRIMES, and
conspiring to overthrow U.S.A. via europes hate gangs and
militaries occupying america . Operation stay quiet , this
complaint presents these actors , insurgents , and domestic
terrorism, there is diversity of citizenship in this matter, And
federal Questions , that has to be acted out not read and
trashed in garbage, IN Kikkonen v. Guardian Life INsurance . Co
of America , 511 U.S. 375 (1994) Spaniards v. america 2008
~2022 Hal Roach Studios v. Richard Feiner & Co., 896 F . 2d
1542 , 1546 (9th Cir.2029) . King v. Atiyeh , 814 F .2d 565 (
9th Cir. 1987) | have never been an abusive litigant , ptsd
other mental issues yes, abusive litigant no, once this case
starts if case is excepted , you will see , its been facts since 2009
, dropping cases and americans lives are @ risk of being in
harms way , COVID 19 , manmade virus to deplete populations ,
ARIZONA VOTING POLLS , whites are outnumbered on the earth
, this is not abuse , nor a fantasy , Trump lost the voyes due to
not having numbers , allowing arizona to be invaded for
assistance has prooven to be the ultimate mistake , By angry
law enforcement officers who DO NOT HAVE MY JURISDICTION
 

OR CAPACITY , KING TUT , WHO WAS KING TUT, Jurisdiction ,
egyptian or American , Jesus Christ american , or Palestinian ,
Who has jurisdiction on ancient people . So who has
Jurisdiction on DEVIL DOG WARCRIMES,, in iraq , afghanistan ,
phillipines , yemen, syria, palestine, Military personell living as
devil dawgs provoking harm on us here Tucson , " HATECRIMES
" OVER dog complience trying to enter al huda school with dogs
, Dogs are against Islam , christianity , hindu, buddhist , its the
devil just as stated the devildawg, Who will be accountable
for devil dawgs wars in Tucson , SPAIN UNIVERSAL COURTS ,

Spainard crusades with Whites and Blacks on us here Tucson,
DECEMBER 28, 2008 JULY5 2020: Pertinent averments,
@ Womens International Protection Treaty Violation
Femacide even in Mexico , this culture exist ,

And entering a religous school area Tucson . This was thee
intent of devil to cause dissruption with staff teachers and
children , bringing dogs to religous school , (violation ) OF are
religous freedoms "Hate Crimes" or you have to eat pork here
or were closing school , we want women or were closing
school, we have to be allowed to bring dogs to school for
children , or were closing school. AL HUDA 2020;

AFRICAN AMERICAN LGBT, Taunting staff lesbian , wanting
arab women to convert too homosexuality , this was done in NY
in towers holding american women for sex , while others make

 
 

threats to NY and middle east nations 911/2001 doing this
same racewar routine now, Mrs azia, MRS nahla, MRS alaa,
ive yet to locate these women or family members , Since 2020
after school closed . ive lived in arizona long enough to know ,
With the countless women dying femacide , it happens here ,
And i do not want to be charged for sex crimes murders i did
not do , another basis of filing suits , keep my name clean and
not be the Tucson serial rapist , and whites leave arizona with
blm# those involved 2008 ~2022; Donald Trump has financied
alot of Black groups for war , assisting Whites if Chaos erupts,
Black Churches 2019.2020.2018. Cash exchanged , awards
given , promotions given for support, of White Race ,
merritourious manumission , The reason why Involuntary
servitude , and slavery , in UNITED STATES GOVERNMENT is
dangerous component , people who dont care about there lives
or the lives of other colored people , entrusted with capacity
over free people , with cuffs , and badges , for whitemaster, Act
with impunity , and fear , Tucson . | have evidence physical, and
on paper going thru involuntary servitude , non slave , a free
person , With no roots to slave culture in america. Intent and
intentions has revealed factual basis , Now thee only thing that
stands in the way of judgement is courtroom testimony of
these people. To accept or deny allegations in court. We can
never find National security if the courts bar or block me from
bringing this to light , Material facts , lve been slandered
enough in Arizona 1990 14YRS for arguing , So what is all anti
american has said , this is not personal its material and factual .
This is not a personal case, of some angry man, Or False Claims
Act , more Rackteeering influenced and corruption within legal
entities and organizations of America, Federal hate crimes with
sexual orientation Sex wars , Matthew Shepard Act , Gay Pride
Groups , Proud Boys , Oath keepers , genetic hate over
complexion , And royal usage ,Queen of england and european
Leaders Dont have , ive been watched secretly in Arizona along
time the state of arizona has not been truthfull 1990 ~2021

HC 18 U.S.C. 245 # Raymond Cruz Arizona Attorney General! NY
homosexual faction , my belief from several conversations ,
HINDERING AND IMPEDING HUSTICE , 400 WEST CONGRESS
STREET $315

IM NOT GAY AND THRU CONVERSATIONS WITH HIM IN HIS
OFFICE WE TALKED , 2009 ~21 he has since dropped every
frivolous matter presented factual or not , DISCRIMINATION ,
not speaking positive about evil or bad things that occur in my
life . lm not critical of gays i just dont associate with there
culture , my religous belief . And if a gay person who works for
city of tucson fails to do legal actions with me, its my right to
complain on paper, im not protesting in the streets bashing ,
this mental health condition homosexuality DSM ~4 dsm ~3
DSM ~6 here to scout tucson the whites , stand around
watching us , 2008 ~2022; whoever _, whether or
 

not acting under the color of law, by force or threat of force
willfully injuries, intimidate or interfere with - Raymond
Cruz, 42 U.S. CODE 3631. VIOLATIONS : PENALTIES, 3602, i
have bodily injuries , my daughter has no hair in her head , shes
upset at Fostercare cps/des CROWNE ACT; The Shepard
Byrd ACT, a HateCrime , motivated by victims actual percieved
sexual orientation or gender identity , Damages to AL HUDA
and TUCSON ISLAMIC CENTER BEING DEFACED FACING THE
NORTH , damages to religous {property 1416 s bristol avenue
85716 } the charachteristics of the people attending al huda
school posed a threat , for whites north foothills
ISLAMAPHOBIA " Same as sheik jarra islamaphobia , And
senseless violence perputrated on unarmed civilians and
childrens schools . mrs Doaa was my daughters teacher , AL
HUDA 2020.

War good versus evil is this Constitutional to keep this
atmosphere active intucson, Or Violent Interference with
Federally Protected Rights 18 U.S.C.245] | Howdo you make
devil , You start by grafting , and concealing the truth , how do
you make extremist , you start by grafting and instigating there
lives daily , and peace, mockery , dissrespect to the persons
Faith, on regular basis until he or she revolts , TASFEEN MALIK
SAN BERNADINO , CARLOS AND ALISHA CPS taking my daughter
for reaction , creating hate within , and extremist acts , in
revenge . | knew this was skinheads , kkk, and anglo shott

 
 

callers from californias objective , use my daughter as a pawn,
to gain assultive reactions with parents teasing us using infant
in taxi alone with anglo drivers , We didnt know . The parents
2012 NOVEMBER, DECEMBER, JANUARY , FEB, MARCH, Me
and Ethiopian mother remained sitting on couch wondering
about daughter in limbo, funny sex pranks using children for
sex , and babies dna deal with the DEVIL GONE BAD" ive never
made any deals with devil in good or bad faith, This is the
actions of a Comic Villians food tampering , smearing foods ,
selling puss to american consumers , grabbing babies running
down the hall, lying about there reason for removal, Standing
governments or sitting governments a clear case of not legal in
capacity , with badges , guns, allowed to arrest , or remove
people at there own risk , There is personal jurisdiction
here in this matter , Names By Individual listed Not Associated
To Companies or Corporations LLC. defendants in this matter
may ask to breach or resign , Not to injure Company or
Corporations standings , There is minimum contact and there is
consistent contact within Complaint , SUBJECT MATTER
JURISDICTION , residents of arizona or not they committed
federal issues, capitol crimes 18 u.s. code 241 -conspiracy
against rights; title XXXII, 320103(a) , 320201 (a) title XXXII,
3300166(1) (L), Sept.13,1994, 108 stat.1970 article 111 of
constitution defines this , Constitutional standing within
frameworks of constitution , unless personal issues over ride
 

clarity to see the law for what has occured here in Arizona 1990
~2021, Not politically accountable from influencing the law in
capacity, There is Diversity Here in citizenship Immigrants al
huda and Tucson Islamic ctr , california Residents in Tucson . 28
u.s.c. 1332 federal question in this matter exist, 28 u.s.c. 1331 |
28 u.s.c. 1367 ] Supplemental Jurisdiction , exclusive
Jurisdiction Exist in this matter , National Significance since
2008 no news media if i have The power To be Sen on Tv
Without cameras , thats big on any Scale of Reality , And to
Continue inviting Visitors From Other States Or Countries

Opens Up Jurisdictions , Who to Arrest , who Not Arrest , who
We can Detain , And Who We cannot Detain , State Prisoners
Dont Arrest corrections Officers in jail They Have no capacity ,
Sex offrendors Working As Law enforcement have No
Capacity To arrest or Detain , Criminals in Government Have No
Capacity To Function in Government With Crimes not
incarcerated for , nothing Has been Ever Said Or Done About
satanic Devil Cults , On the News the News Media Tucson , Had
The jurisdiction to stop migration of all the different
jurisdictions who now reside in Tucson , Concurrent Subject
Matter Exist , State And Federal Issues , WARCRIMES in
AMERICAN COURTS NOT GENEVA , HATECRIMES IN AMERICAN
COURTS not geneva, who has jurisdiction over what has
occured in Tucson 2008 ~2021 WHITES HAVE SPIED ON ME IN
PRISON CELLS USING SATELITES OUTSIDE , AND WAIT ON ME
TO DIE NOW , WITHOUT CONFIRMING 55 YEARS OF FACTS
VICTORIES AND LOOSINGS , ( 1332) Diversity (1332) (d) (1335)
(1369) mass accident statue. Alienage jurisdiction No
sharia law used M MINK CLERIQ MEXICO, traffic stream US LAW
not zimbabwe mexican law, SADAT XXxXII, 320103 (a)
Conspiracy of rights of Americans , natrualized or not .

Im asking the Courts Per U.S. Constitution to consider this
Matter With Precedence , And of Extreme Importance , My
particular injuries as with my daughter, and Al Huda Staff we
Should Be all Granted Ease, And Compensation monetary
compensation For Our loss, 2020 ~ 2021 Within Statued Of
Limitations , Noll v. Carlson , 809 F.2d 1446 , 1448 ( 9th Cir.
1987 ) clear complaint, | have multiple Issues , Multiple
Defendants , all under the same Title

HATECRIMES , superintindent of al huda schools scott
lucas Mormon / Islam contact Times 2009 ~2020 Tucson Islamic
Center And Al Huda Schools , he disappeard before Graudation
2020,

Shyla Awad principal And FBI Liason disappeared before
graduation , Whiterace sex scout on arab women at School
talking about me really cruel to staff, i invited shyla awad to my
home 2018 , shes in phoenix consistant contact. International
Law violations ,,

Supranatrual Tribunals and Domestic law Jurisdiction ,
Citizenship Of Corporations , Dr gayle Dean member of A
corporation TUCSON MEDICAL CARE , Contact Consistant 2011
~ 2012 visitations with my wife leading up too pregancy and
delivery, CITIZENSHIP OF THE REPRESENTATIVE OF A
DECENDENT , INFANT, OR AN INCOMPETENT PERSON , (1332)
(c)(2) thee amount in controversy has a limit , S 75,000 the
requested amount on coversheet , human life has no price tags
, MY ISSUE HERE PENDING MURDER OR ARREST FOR MY
ROYALTIES AND KEYS TO HEAVEN AND THE SUN AND THE
EARTH, is beyond monetary measure , cover sheet numbers , |
filed $98 Billion Dollar Complaint to try to get the courts
attention when my daughter was in Fostercare , we were in
Agony the parents , Both Veterans With Disabilites , Waiting on
a Phone Call our Daughter Who Left In mint Condition , No
signs Of Abuse Or Trauma , Was Dead . Was Our Biggiest Fear
For Months , FRIVOLOUS ACTION , FANTASTIC , DELUSIONAL ,
KIDNAPPING CHILDREN CALLING PARENTS CRAZY , WITH NO
REMEDY FROM COURTS, smith v. kansas city federal policy

J

REMOVAL JURISDICTION ( 1441 , 1446 ) Removing Defendants
From employment, or incarcerated , or Deported Back To
Home Countries For Racewars in America like other immigrants
Who are gangs In America, Have Been Deported For There
Activites in crime . Whites Are Not Natives Of America , And
Trying To Topple America holding Capitol Building Was only A

 
reminder , some Things Never Change , Proud Boys , Oath
Keepers , Not Generalized Statement National Fear , lm not
Hiding federal Nature of Claim . (artfull pleading ) 81000 u.s.c.
1333 ,1338 . 28 u.s.c. Bringing african Americans Into Tucson
For War Against Colored people Who Dont honor The
Whiteman, BLACKLIVES MATTER " HAVE SAID MANY CRUEL
THINGS TO ME AND MY FAMILY HERE , SMOKING GUN
THEORY , WHAT IZ YA , NIPSEY HUSSLE ARK OF COVENANT
CASH OUT, "AMERICAN ARK OF COVENANT "81000; AND
HAVE ACTED ON THREATS KILLING MY MOTHER IN L.A.
AFRICAN AMERICAN W, KILLING MY SISTER IN HOSPITAL
AFRICAN AMERICAN WOMEN 2010, this has been ongoing war,
for wealth and power they cant use nor europe to stop being
monitered living in America or abroad SURVEILLANCE IN HOME
AND OUT BIG BROTHER"FOR THE FUTURE OF AMERICA AND
HUMAN LIFE WORLDWIDE, cases like this create laws, on
monitering people in home surveillance , and peeping Tom
ACTORS AROUND TECHNOLOGY OF IMPORTANCE ,

Procedure for Removal Of Civil Actions ( 1446 ). Requesting
injunctive relief , permits of recovery , angel rivera ACT florence
arizona 1990: white priveledged set up this city to bring
military equipment into american streets , Instigating America
And the world from tucson assisting actors from gangs in
california paying them we dont care who you mess with keep
disturbances going , to create riots or dissorder , to then say

 
were stabilizing u.s. military a set up " 2008 ~2022 wont occur,
ANNA ROGERS LIGHTHOUSE CHURCH /L.A. OG #bIm
MRS CHANEY LIGHTHOUSE CHURCH /PASADENA CA .OG #blm

ART ROGERS LIGHTHOUSE CHURCH /L.A. ADC PRISON GUARD.
blacklives matter members ,

FELICIA MELTON LIGHTHOUSE CHURCH / PASADENA #bim

CHAROLETTE CHANEY LIGHTHOUSE CHURCH /PASADENA SHE
TRAVELED ASIA LYING SAYING SHE WAS MY MOTHER WHO IS
DECEASED , AND THEN SAYING | WAS CARLOS WHO HAD SEX
CHANGE , POTIENTAL WITNESS DEFENDANTS , CONSISTANT
CONTACT 2009 ~2021 , HATECRIMES " genetic agitation
bloodtype indifference, WEST AFRICAN PERSON CLAIMING
BIRTH RITES , IM NOT WEST AFRICAN MALE, | OPPOSE THIS
AS DISCRIMINATORY AFFILIATION , | DONT HATE NOBODY ON
EARTH , SLANDER , AND FRAUD , ARE NOT DISCRIMINATORY
CLAIMS , THIS HAS BEEN A WAR " IM COMPOTENT SEEING THIS
GOING THROUGH THIS WEEKLY YEARLY , IM SMART ENOUGH
TO KNOW WHATS OCCURING OR BREWING , REASON FOR
COMPLAINT REMEDY,

This complaint Explains , Constitutional Violations encountered
. | was injured when | arrived in 2008 Tucson.

Amendment 1_ Privacy of Beliefs.

 
 

Amendment 3 Privacy of Homes.

Amendment 4 Privacy of Persons.
 

Similarly, courts found that the impossibility defense was unavailable to a party seeking to
excuse nonperformance because of the 2008 economic crisis: “The economic downturn of
2008 was not an ‘act of God.” Courts remain consistent on the principle that mere economic
misfortune is usually not within the scope of an act of God.

A natural phenomenon can be an act of God

On the other hand, it is generally not a stretch for a court to designate a natural phenomenon
- such as an extreme weather event - as an act of God. Multiple courts found Hurricane
Katrina to be an act of God. And even less extreme weather events, like abnormally cold
weather, can meet the definition if they are unusual and unexpected.

The unknown and unexpected

But between the fairly bright lines of no act of God for economic downturns and yes act of
God for adverse weather events lies a vast gray area of ambiguity for events that may fall
somewhere in between. A few examples:

» A sudden power failure at a wedding on a hot summer night?
* Anact of God

* An unexplained sinking of a ship?
* Not an act of God

* Arat infestation of a grocery store?

» Maybe an act of God, depending on the degree of human preventability

The body of act of God case law can be as confounding and unpredictable as acts of God
themselves.

Where Does COVID-19 Fall?

There is a dearth of case law interpreting act of God language in the context of pandemics or
viral outbreaks. Doubtless, parties whose contractual performance will have been hindered
by the coronavirus pandemic will invoke act of God as a contractual or common-law defense,
reasoning that an unknown and unexpected natural phenomenon occurred such that their
nonperformance of a contractual obligation should be excused. Meanwhile, parties seeking
to enforce contracts or impose liability may seize on the economic fallout of the outbreak and
argue that the actual hindering force was not the coronavirus, but its economic effects.

One clue for guidance in the contract setting may be the other events listed as force majeure:

many courts interpreting force majeure provisions will look to the specific examples of force
majeure events to cabin the interpretation of the broader terms, such as act of God.
 

“March 22 196b-
SS6* (9° S§&29

L+4/ge 5 Bristol Wenua
Wotton - Doepeazse bt

* NIDTEAUCTR FS AON?
Kile 3 Cnrply:
ra/ooak we

United States District

Court
for
the
Arizona District of Pima

County

Civil
Division
Jurisdiction

U.S. Government Defendants ,
Jurisdiction ADA Jurisdiction Title 2 42 U.S. C. 12131 /1
Federal Question Defendants ,

Jurisdiction Parties not arizona Natives enclosed as defenandants , several have relocated outside of
Pima County , Listed as Defendants And Witnesses To civil Complaints. Domiciliary Israel vPalestine
Sheik Jarra , Those enclosed in this civil] complaint primary non Arizona natives and residents And some
possibly Have fled or Relocated . For safety precautions or trying to avoid the First civil Complaint .

Far Right Extremist groups operating headquaaqrters

Training Grounds racist And Anti Semetic gangs And Groups Far right Groups. Whats so lethal they
operate in places of trust , Tucson Center, Tucson CPS/DES , Juvenille Courts , Arizona Attorney generals
office, Pro White idealologies Narcissism , Over filing Complaints At lower levels of Justice System ,
Police Stations , HomeLand Security raids Northern Tucson

Marana ORO Valley looking For Women and Children 2020 june 2020 july 2020 august 2020
Homeland Security came to my Home 2010 asking about women and Children missing 2010.

Its really Difficult to tell the cops from The robbers , badges , guns , capacity , This is whats really
Dangerous here , White race nationals and pro White Supremacy , With guns and badges coming inside
our Structures armed Demanding babies , or Demanding Women, In this case my daughter Was
kidnapped with Tucson Police inside living room armed, 2012

this was 2 Years after homeland Security paid Visit in 2010 , Who can We Trust Here in Tucson

In Ashcroftv Iqbal, 129S. Ct. 1937, 1950 -61 ( 2009 ) injuries were completed , | have records and
have maintaned innocence from the time i began living or Resding in tucson . With secret proxy wars
Within law Enforcement , and other Areas of City and state Government Actors,
1966 Miranda v Arizona Rights to Remain Silent , 2008 ~2021 He a phenomenon Act of God, Secret
phenomenon man 1990 ~2009 Rights of privacy constitutional Right , to be able to walk to showers
nude inside Home , constitutional right to Watch whatever you Want on television in Your Home ,
Constitutional Right To Be Able to Move Around Your Home Or Office free from being Watched Secretly
by Cameras not my Own, 14 th amendment liberty and privacy regards to procreation , ejaculation ,
masturbation , making babies, child rearing , marriage , medical treatment , yoga, naked inside houses ,
medical termination , sleeping being watched as we sleep , Liberty Clause should Apply in this Case .
Educating Children who View My Program The dangers of these Groups, sex offendors , and Tucson has
Been A softhold or training Area for Evil , Cults, Meyer v Nebraska 1923 said that a state law that
did not allow the teaching of German or other foreign languages to students, before The 9th Grade was
unconstitutional, Closing down Al Huda school Tucson was unConstitutional .

There are no other Arabic speaking Schools here in tucson , Rights to our privacy were violated As
muslims in tucson , not Having A place of Worship or A School , for higher learning Education in arabic ,
there are Know other Schools of Learning arabic, "STANLEY v GEORGIA "

there was nothing pornographic about the religous school , " CRUZAN v MISSOURI] DEPARTMENT OF
HEALTH, Devil Dawgs a group of men who pick on Women in arizona Pick And Tease And Mock
Women @ Jobs And Home , Reason Behind Closure of Tucson al Huda School , River Road 2800 e River
road , they Watched us Thee entire 2 1/ 2 years me and my daughter and her mother we were all being
watched . interacting with Arab women and Men as if we Were all terrorist (CAPACITY WORD ABUSED
2004) We Dont Want Terrorist in Northern Foothilis or marana or oro valley , Tucson Is Changing for
The Better We Are Not Terrorist for having Defense , And willing To Protect Are Women and Children
Dosent Mean Your Terrorist,

UNDER the AMERICANS with DISABILITIES ACT: DJ # 204 -8-205
Parents students teachers AL HUDA school from war they all had some form of trauma prior,

This was a closed Community We all Have similiar horrific Experiences from life to bond there. The Gang
Banger excuse isnt a good alibi, im not in gang in Tucson, Calif, Texas, new York, florida , Georgia , there
are no gangs in tucson im not a member. We all were physicall injured mentally injured when school

was closed, ADA JURISDICTION applies to the city TITLE 2 42 U.S.C. 12131/1 Attorney General
Raymond Cruz was Authorized under ADA to follow protocal and enforce the title 29 U.S.C. 794 and 28
CFR 42.530 and 42 .108 -110

To provide Direct access text or Telephone 28 CFR35 163 (a)

28 CFR 35 163 (b)

28 CFR 162
28 CFR 35. 160

To notify applicants , participants , claimants, beneficiaries, and other interested persons of their rights
and the cities obligation to mental health and ADA Title I 28 CFR 35.106 Section 504 Rehabilitation Al
Huda Was are Therapy REHABILITATION ACT OF 1973 , this was a nice quiet school for ail of us , my
daughter was captured in WAR, here Tucson she was wounded there as a child just like most who came
from war , Middle East , North africa,

28 CFR35.151 28CFRpt36 App.A_ outsiders began harrassing us there at school 2020 January

BLACKLIVES MATTER HATECRIMES only instigating my injuries 36 years in arizona for civil rights Issues
and war, Added insult To injries my wife sustained in Military . Service Connected 50% with Disability , |
have Disability , my daughter was injuried in fostercare .

There here Picking causing Injuries to Non Homosexual people . trying to recruit me and my Wife We
Wont Join , my there cause and there angry at us, Harrassing my Wife in Stores lesbian Black Women
Tucson , From Black lives matter movement. We Wont Join There Cause

PATRICE

CULLORS ~ Lesbian

OPAL TOMETI
has rootsin Tucson 2008 ~%2021U OFA

ALICIA GARZA ~
Lesbian
JANAYA

KHAN ~ Lesbian

DERAY MC

KESSON ~ GAY

We do not except gay oscillations in our religon CHRISTIAN , MUSLIM , HINDU, BUDDHIST, SIKH,
Corruption of Blood , Arizona Attorney generals office Should Have Warned Visitors of Arizona the
dangers of Living here if there was a war , no prophecy is being taken or destroyed as a result of
operation stay quiet , act lame as possible , non certified line users are arriving Here my reason For
Complaining All over tucson , Its risky and Dangerous here Trying To Communicate Without Telephones
or Cellullar Dives not Registered , With Religons Etc, Arizona has always had a problems with
atmospheric Voices , i made Sense of The mental health system phenomenon of Voices atmosphere ,
Globally 3000 years of studies concluded , lve worked on this since 1966 this was Concluded 2008 .
People Are physically Here trying to use there minds to change the past, COGNITIVE ISSUE, Using there
minds Fighting cars, Buildings, planets , trucks, Boulders, mountains , using there minds thinking there
actually harming people with there minds , and Some get a thrill thinking there harming Somebody with
There minds, U>S>/ GERMANY COMPLIENCE and CROSS BORDER INVESTIGATIONS; EPIC v. APPLE
ANTITRUST, EAST COAST PIPELINE SHUTDOWN, Navajo Nation , Olmec, Sioux , lakota , Hopi, tonga,
samoa, India, bangladesh, pakistan, New vendors gem show And price Gouging, Europes Corruption
practicing , Construction Law Violations ,

Citywide discrimination we have encountered , numnerous car repairs still cars do not work properly all
have check engine lights , $ 10,000 in repairs in last 6 years .

TUCSON SOCIAL SECURITY ADMINISTRATION HARRASSMENT AND DEVIL DOG CONSPIRACY,

Monthly award letters monthly case review im SMI 4 ADA with disability over 100,000 work hours to my
credit and not elgible for SSDI, or unemployment, Per ERIK GUSTAVO DIAZ SSA#

Tucson Im not Elgible i was told i had to move out my wifes house . To keep check by SSA# i moved they
Cut my Check for two months May 2021$ 30 April 70 $ once i told them i Moved i Was Cut off , i knew
they Were Plotting to make case of Fraud , charging Me Over payments .

§ 1,590.45 on bill and $3,642.22 on another Bill From Social Security , Saying Becuase Of Stimulus
Check | cashed i committed Fraud , cashing stimulus economic stimulus checks,

| was Charged for Cashing Checks as Being paid Double And Triple overtime amount. This isnt
Constitutional to be awarded Something legal , And be Fined For Cashing Legal Money, Im my Wifes Dr.
or In Home Care person, its Days Shes Bed Ridden i have to Be here , there is A child Here and she has
to Have 3 Meals per Day, and Attend School .Its days i have to Drive my Daughter To Al Huda al Month
Long , When my exwife is depressed or bedridden sick, | have Occupational Injuries and mental injuries
Also, im not Working Now Due To Occupational Injuries Sustained working for Tucson Schools as
interscholastics referee middle School Basketball LeagueTucson 2016.

SOCIAL SECURITY ADMINISTRATION - Criminal Interference with Right to fair Housing and privacy 42
U.S.C. 3631 Being Disabled and Forced to move to Keep Social Security Checks.

Violent interference with Federally protected Rights 18 U.S.C. 245,
Public Education employment, travel,

Conspiracy against Rights 18 U.S.C. 241 California Race War Tucson California natives inside Tucson
City of Tucson marana , Oro valley, South Tucson , whites From California Run These Operations From
Corporate Sectors Tucson , there objectives has Been To Decease me For S

And Universal Power Make More Films of jesus Christ , King Tut, moses , Prophet Muhammad saw, make
more propaganda Films To Incite War, if i cant see These Films Now To Say Yes i Did That No | didnt Do
That this Is Illegial, 28 U.S.C. 1331 federal element appears on face of Complaint " CITYWIDE HATE"
CIVIL INJURIES From Secret Race War Tucson , Hate Groups Teaming Up Against Religous people ,
working class, Single Women, Single men, being paid And Awarded Large Amounts of Money For Deeds
, DR GAYLE DEAN TMC was Promoted to Running Hospital After merritorious Manumission , calling
Hospital Security Guards To Detain Us inside Room pending Cps Arrival day Of my Daughters Birth
10/29/2012 member of BLACK LIVES MATTER and CROWN ACT;
Rule 8 complaint:

(A) CLAIM FOR RELIEF.
The current case |’m bringing forward for court’s decision Capron, jurisdictional Arizona.

Statues of limitations on Biblical crimes, Jurisdictional Bible Written in Middle East, North Africa but
the civil issues side of this matter resides in Arizona, I’m Alleging for District courts are within
jurisdiction, Concurrent jurisdictions , California Arizona, Ohio , Texas, new York , Sheik Jarra, Italy ,
Turkey, Lebanon, Cyprus, Algeria, Tunisia, Romania , Afghanistan, lraqg, Kurdish Germany,
Mauritania Spain , Mexico, Saudi Arabia , Syria, Egypt, Jordan ,Yemen, Palestine , Bangladesh, India ,
Pakistan , Morocco , China, Japan , North Korea, France , England , Nigeria , Somalia, Ethiopia ,
Eritrea, Kenya, 1332 (d)- Class Action Fairness Act, 1369 — Mass Accident Statues, Palestine.

Samoa, Tonga, Navajo, Apache, Hopi, Mohawk, Seminole, Tohono Odom, All Native tribes,

We Are all American Citizens being Abused or Discriminated Against , By hate groups, With
Exception of Those who Are Muslim outside of America , Islamophobia, Fear of Muslims”

Alienage jurisdiction With Courts Permission to call witnesses from out of State. And witnesses with
borders of Arizona, CA +UK v.NV, CA+UKv. France . AVER JUDGEMENT”

(B) Since 1966 Non Americans Within Government has Warred on my mind, And America as agents
or actors of the state, “ White race Sex Wars In America, 1990 ~2020; | have Attained Several
Injuries since being in war Here in Arizona , Physical, emotional , Mental , Psychological , Half Of
my family was Been murdered By these hate groups Warring in America under proxy,

(C) And law Enforcement Coverage of White nationals , my daughter Asmara Was Assaulted , And
butchered By CPS / DES/ all of Her has Now been removed in patches , She left Are Home In
Mint Condition 11/20/2012 .

(D) Al ~Huda School Closed by same Groups White race. North Tucson.

(E) Compromised all punitive damages, Compensatory Damages. Were injured due To jurisdiction.

(F) Hindering And impeding Justice, A.R.S. 13-2402, A.R.S. 38.05,

(G) White Race Nationals Bombing Tucson Islamic Center , or Trashing Religious institution,

(H) With Threats of Closure Tucson Islamic Center, by European Nationals, And West Africans.

(I) During Conflict Beit Jala Hospital Bethlehem , Call center for Assistance Through Praying which |
can Hear And Respond To Voices legally , Legit , Universal Power, Being Abused Here , By
African Americans who Are not of my Origins , Creed , Race , Or Religion,

(J) ACT OF GOD JURISDICTION “IS God Not Immune From Civil Suits.

(K) ACT OF GOD, shall be responsible for any loss or damage , or delay or failure in performing
hereunder arising from : act of Allah , Act of War , Act of public enemies , pirates or Thieves ,
Arresting princess , Arrest Rulers , Dictators , or people, or seizure under legal Process ,
pawnshops Share No limited Liabilities in lost or Damaged property, Under Act Of God Clause ,
Corona Virus was Not act Of God , ( Danny Smith 03 ) SSgt Corona Lewis prison Standoff Adc.

“hyrotles Ka~ Horakhtt:
7/7 foi. Carkos A CLbtnrs
(L) Quiet Title Palestine , Israel , United States of America Domiciliary Quiet Illegal Titles, Spain1555
Crusades on America 2021; Slaves Running American Government not Constitutional , This
Violates The Constitution , Allowing prisoners to run The States .

(M) Talking or Whispering Lewd Comments and Death Threats, to our Families Weekly Arizona.

(N) IN QURAN ITS CALLED ANCIENT WHISPERING , THE BIBLES THE DEVIL, crusading on Arizona ,

(O) Reid v.Balter (1993) 14 Cal.App. 4° 1186, 1194, | Pennoyer v. Neff, 95 U.S. 714, [24 L .Ed. 565]
(1878) (P.C.681.) 4 Witkin &Epstein , Cal .(3d ed . 2000)

(P) Citing Jurisdiction California Sex gangs pedophilia Groups , California Jurisdiction Under
Warrant, Involved in K9 Wars or Dog Wars Jihad Arizona , LGBT Jihad Arizona

(Q) Cyber Stalking Reading Comments and Follow the Comments around Country in Tour buses.

(R) 1, p.86 citing, inter alia, Burns v. municipal Court supra 195 Cal. App. 2d 595, 599.
Trespassers of laws Supreme Court, in Scheur v. Rhodes, 416 U.S. 232. 94SS.Ct.1683 , 1687
(1974) U.S. v. Will, 449 U.S. 200 , 216, 101 S.ct 471.66 Cohens V. Virginia , 19 U.S. Estates v

(S) Mlinois, 209 F. Supp . 757 ((( N.d.111. 1962) Asian Hate Crimes,

(T) 1 was Employed With TUSD I’m on SSI Social Security , pending surgery I’m Scared to Have
Surgery

(U) In fear The KKK, Will kill me Sleep and urinate on me dead, | can’t Work | have Hernia ,

(V) Most of my family members Who Dies in These Wars Died under malice and Malpractice ,

(W) | have multiple occupational Injuries now , loss of consciousness , over 6 years of Non
consistency in Work force , Respiratory Condition , overexertion traumatic , Repetitive motion
problems , vision Issues over 4 major Surgeries in California 1970s and 1980s . musculoskeletal
disorders ,

(X) Based on suppression or Failure to Disclose Facts 1200 w 35 th street LA CA 90007 NBC -
Universal Royalties $
87,433,475,676,275,677,472,067,727,795,672,766,526,566,465,265,297.000. USD

(Y) I’m Seeking Relief for All injuries For me my Daughter , al Huda Schools Intl,

(Z) I’m not Terrorist, I’m not homosexual , I’m not in black Gang , in California Or Arizona , nowhere

(AA) | Am not Black , or African American , my Name is Carlos , Or King Tut , Or Jesus Christ ,
etc.,

(BB) 42 U.S. Code 3631. Section 3602, Averments, (Pub. L. 90 -284, title IX, 901, Apr. 11,
1968, 82 Stat. 89; Sept.13, 1988, 102 Stat. 1635; Pub. L. 104 -294 title XXXII , 320103€

(CC) Warring With Me Over My Blood Type , And national Origin, west African American
Featured, HATE CRIMES BLACKLIVES MATTER, James Byrd Act of 20009 18 U.S.C. 249,

(DD) Ethiopian Or Eritrean Or Arab Or Polynesian or Native , Negros Worry About my blood

Type not West African Blood Type, using Atmospheric Communication Bloodlines differ ,

(EE) U.S.C. 3631 Social Security Office Tucson , Asking me over cellular phone You Have to Move
out of Your House or Ill cut You Off’ Social Security 05/07/2021 The Attorney General Has
Failed Me on All Accords , using format, Technicalities, referring Me To Justice Dept. We Don’t
Handle The cases you Write Quote, Raymond Cruz attorney General’s office NY LGBT

(FF) 18 U.S.C. 247 Tucson Islamic Center Trashed, Al ‘Huda Closed 2020. Forcefully Closing School,

(GG) Violent interference with Federally Protected peoples and there Rights , 18 U.S.C. 245

(HH) Conspiring Against Muslims , And Asian Immigrants , And Other Immigrants by black
Lives Matter LGBT Soldiers , including My Daughter Attacked By Doctor Gayle Dean TMC Black
Lives Matter Affiliations , I’m not gay So I’m On Hit list, to Direct hate on my family’s home
Tucson , they Fear if | move someone may Attack Them or Remove my Daughter for Sex or DNA

(Il) 4 AMENDMENT Violation We have been Under War Since 2012 My Family Here , Pressured by
Social Security Administration To Relocate or Else,

(J) My Ex Wife is Service Connected 60% Disable And Its days Her Mobility Isn’t Well, | have 8yr old
my responsibility to be There, if her Mother Becomes Bedridden During School year 2022.

(KK) Were both Disabled Vets, She Fought there | fought here for America 1966 ~ 2021.

(LL) 9" amendment violation peeping in women’s apt , housing, dorms using satellites and the SUN
my Power 810001 founded this code in prison 81278 rounded off using Atmosphere #

(MM) 3" amendment violation privacy in homes , every country , home against demands from
soldiers Palestine or America quartering known and unknown offenders inside structures as
Military , the Range of Protection Should have Covered me Better And My Daughter From Being
abused in Foster Care , To make me Appear As Fraud , he’s Not This , He’s not that, he is liar The
Anti-Christ , Capitol riots Anti American Campaigns , If two or more persons conspire to injure ,
oppress , threaten, or intimidate any person in any state , territory , commonwealth ,
possession , or district in Free exercise or enjoyment of any right , or privileged secured to him
by the Constitution or Laws of The United States , or because of his having so exercised the

same:

(NN) 42 U.S. Code 3631 3602, (b) (1) (2) (c) any person because of his Race , color, Religion ,
sex, Handicap ( as such term defined ,

(OO) 18 U.S. Code 241 Conspiracy Against rights, WHITE PRIVELEDGES MEAN COMMITTING

CRIMES FOR FREE, NOR PROTECTED ACTIVITY IS THIS NOT” title XXXII, 320103 (a), 320201 (a)
320201 Oscillations AO 85000E Denial of Medical Treatment UPH Hospital 2020.

(PP) In 1969 , the court ruled on Stanley v Georgia watching Pornography , Men And women
or engaging in sex with Partner , or Spouse , or in Shower , or Protected in documents , From
Spies , From Treason , manufacturing Facts Using Lies !_ | am not Manufacturing pornography
women Nor Children , | have Cases proved Now 1971 ~209E 1990 Cruzan v Missouri department
of health , another Case Lawrence v Texas in 2003 were Sodomy Law in Texas prohibited
homosexual Sodomy , in Arizona | did Not Engage in Homosexual Sodomy , 1966 ~2020 .

(QQ) Department of Corrections Liable for Showing Homosexual Sodomy about me ,

(RR) * Contractual Force majeure , Common wealth laws, impracticability under uniformed
commercial code,

(SS) Pass Defenses Used Civil Cases , dellussional, fixed false beliefs , Grandiose Delusions he thinks
he’s god, he thinks A king , He Thinks he’s Smart , he thinks he’s outsmarting America , By
Stalking Calling 1 Million Whites to Arizona , for Food Wars sex With Hot Apple Pies ,
persecutory Delusions made by whom , The murugappans Tamil Australia , U.C.C.2-615

(TT) Women’s International Protection Treaty 2044A

(UU) Deprivation of property without Affording notice and opportunity
 

file 8 Conplaing,

7 fiz [21

UNITED STATES DISTRICT
COURT
for the
| Arizona District of Pima
Civil Division |

|
|

Carlos londray Cullens, Ai Huda School Tucson
Sheik Jarra Palestine , Asmara Cullens , Tucson
Egyptian Orthodox Church Tucson , 81000 Tucson

| Plantiff { s )
Jury Trail : |

~V-

Terri Howard TUSD, Antasio Holley TUSD
HATE CRIMES ACT

Scott lucas , Tucson Mormon Church Tucson
2009 18 U.S.C. 249, 3631, 247,

Black Lives Matter Proxy Division Tucson
18 U.S.C. 245 , 18 U.S.C. 241

Shyla Awad Al Huda Schoo! Tucson
Crown Act H.R. 5309

Heather Lee , Dylan Cox, Cps / Des Tucson 18
U.S. Code 241 Conspiracy ‘

Patrice Cullors BLM Tucson Founder
42 U.S.C. § 3631

Opal Tometi University of Arizona BLM,
Civil Issues Retaliation , Race :

Alicia Garza BLM California
Color , Religon , ethnicity:

Janaya Khan BLM Canada
Sex Gender, Age, Information:

De Ray Mc kesson Queer Nation BLM
Familial Status , Top Secret Tv:

Raymond Cruz Attorney General Tucson
Crimes Against Children Act :

University of Arizona Tucson
Invasion of privacy Act:

Homeland Security Tucson north Sectors

Sun Television Via Sat :

Retaliation Title VII Civil :

Non GVT app Surveillance:

LGBT Hate Groups Act:

Secret Spying on America :

War Crimes Satanic Cults:

Devil Dawg Warcrimes Act:

Cyber stalking , Bullying :

Fraud , Breach of Contract :

Holding City of Tucson :

Kidnapping Women Act :
42 U.S. Code 3602 :

S 77,753,282,973,757,572,784,794,767,794,67
Complaint For A Civil Case
|. The parties to this complaint
A. The plaintiff (s)
CARLOS LONDRAY CULLENS,R Raq Horakhty Khepresh,
1416 South Bristol Avenue
Tucson Pima County
85713

520 3939205
 

42 U.S. Code 3602 :

S$ 98 .8 Billion Dollars
Complaint For A Civil Case
|. The parties to this complaint
A. The plaintiff (s)
CARLOS LONDRAY CULLENS,R Raq Horakhty Khepresh,
1416 South Bristol Avenue
Tucson Pima County
85713

520 3939205
 

UNITED STATES DISTRICT COURT
for the
Arizona District of Pima
Civil Division
HATECRIMES

ACT of 2009 18U.S.C.249

18 U.S.C. 247 , 3631, 241,

Arizona Attorney no Jurisdiction :

CARLOS L CULLENS

Vv
CITY OF TUCSON
CPS /DES TUCSON
TUCSON MEDICAL CENTER TMC
UNIVERSITY OF ARIZONA
ARIZONA ATTORNEY GENERAL

BLACKLIVES MATTER TUCSON

flulr & Complaé nt.
 

~ CARLOS L CULLENS ~

1416 s Bristo] Avenue

Tucson Pima

Arizona 85713 #520393 9205
